DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending. A complete action on the merits of claims 1-14 follows herein.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (hereinafter “Yates”) (US 2017/0105791 A1) in view of Bowers et al. (hereinafter “Bowers”) (US 4,727,874).
Regarding claims 1, 3, and 14, Yates teaches
An electrosurgical instrument (Fig. 1, Char. 110: electrosurgical instrument);
A generator (Fig. 1, Char. 120: generator) including:
a processor (Page 3, Par. [0036]: the control circuit (125) may comprise at least one processor); and 
a memory having stored thereon instructions which, when executed by the processor, cause the generator to (Page 3, Par. [0036]: the control circuit comprises a memory operatively associated with the processor, and is used to control generator 120): 
(Page 3, Par. [0036]: the electrosurgical system (100) includes generator (120) and can be configured to supply electrical energy, ultrasonic energy, heat energy, or any combination thereof to the tissue of a patient)
receive signals from the instrument over time relating to a load impedance between the active electrode and the return electrode of the instrument; (Page 11-12, Par. [0114] - [0115]: impedance measurements are used to detect a short circuit between the electrodes.)
determine based on the signals that the active electrode and the return electrode are currently shorted together (Page 19, Claim 18) and that, prior to the short, the instrument was grasping tissue between the active electrode and the return electrode (Pages 11-12, Par. [0114] - [0115]: The control circuit can differentiate when a low impedance condition is due to tissue effects, or a short circuit. By determining that the low impedance is due to a tissue effect, it would sense the presence of tissue. Additionally, this process is continuous and would occur during the time prior to the short as well.) based on the load impedance decreasing from above a threshold to below a threshold (Pages 11-12, Par. [0114]: the electrosurgical system may determine if the impedance between the electrodes has dropped below a threshold impedance.); and 
based on the determination, reduce a current limit of treatment energy being provided to the instrument to below the corresponding current limit. (Page 7, Par. [0070]: The generator ceases providing the electrosurgical signal when a short circuit is detected. In this case, the current limit would be effectively set to zero.)
Yates does not explicitly teach that the indicated treatment energy has a corresponding current limit.
However, Bowers, in an analogous device, teaches limiting a maximum output current of an electrosurgical generator. (Col. 3, Lines 47-62)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yates to incorporate the teachings of Bowers and include a corresponding current limit on the indicated treatment energy. Doing so would allow for the prevention of destructively high currents, even during short circuiting. (Col. 3, Lines 57-62)
Regarding Claims 8 and 10, the claims are rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 1 and 3 above, since operation of the prior art relied on to reject apparatus claims 1 and 3 would naturally result in the step of method claims 8 and 14 being satisfied.
Regarding claims 2 and 9, Yates in view of Bowers may not explicitly teach the corresponding current limit is less than a maximum current that is capable of being provided to the instrument.
On the other hand, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent 
In the instant case, and as per (1), there is a need to prevent unintentional damage from occurring to the electrosurgical device and/or the patient. As per (2), one of ordinary skill in the art would recognize that the corresponding current limit can only be selected from the following options: (A) wherein the corresponding current limit is below the maximum current capable of being provided to the instrument; or (B) wherein the corresponding current limit is at/above the maximum current capable of being provided to the instrument. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), setting the corresponding current limit at/above the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yates in view of Bowers and to have modified them by having the corresponding current limit be less than a maximum current capable of being provided to the instrument, as a matter of trying a finite number of predictable solutions, in order to provide for improved safety features and minimize the risk of the instrument and/or patient becoming unintentionally damaged as a result of the instrument receiving an unsafe amount of current.
Regarding claims 4 and 11, Yates teaches the load impedance threshold is approximately four ohms. (Page 11, Par. [0109]: a short circuit is typically not indicated unless the impedance is less than approximately four ohms)
Regarding claim 5, Yates teaches an indicator configured to indicate that the active electrode and the return electrode are shorted, wherein the indicator is one of a visual indicator or an audio indicator. (Page 7, Par. [0070]: The generator may give an audible or visual indication to the clinician to change the electrode placement and/or remove the short. The parts of the generator providing these indications are indicators)
Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2017/0105791 A1) in view of Bowers (US 4,727,874), and further in view of Waldstreicher et al (hereinafter “Waldstreicher”) (US 10,702,337 B2).
Regarding claim 6, Yates in view of Bowers, as applied to claim 1 above, teaches 
the memory stores further instructions which, when executed by the processor, further cause the generator to (Page 3, Par. [0036]: the control circuit comprises a memory operatively associated with the processor, and is used to control generator 120): 
receive further signals from the instrument relating to the load impedance between the active electrode and the return electrode; (Page 11-12, Par. [0114] - [0115]: impedance measurements are used to detect a short circuit between the electrodes.)
Yates in view of Bowers, as applied to claim 1 above, does not explicitly teach the indicated treatment energy has a corresponding voltage limit.
However, Bowers further teaches limiting a maximum output voltage of an electrosurgical generator. (Col. 3, Lines 47-58)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of Yates/Bowers to further incorporate the teachings of Bowers and include a corresponding voltage limit on the indicated treatment energy. Doing so would allow for the reduction of flash and undesirable arcing as well as reducing the risk of alternate path burns. (Col. 3, Lines 57-62)
Yates in view of Bowers does not explicitly teach that the generator
determines based on the further signals that the load impedance is above a threshold; and 

		Waldstreicher, in a similar field of endeavor, teaches
a processor determines that the load impedance is above a threshold (Col. 16, Lines 31-36); and 
based on the determination that the load impedance is above the threshold, reduce a voltage of treatment energy being provided to the instrument to below the corresponding voltage limit. (Col. 16, Lines 31-49)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/Bowers to incorporate the teachings of Waldstreicher and allow the generator to determine that the load impedance is above a threshold and based on the determination that the load impedance is above a threshold, reduce a voltage of treatment energy being provided to the instrument to below the corresponding voltage limit. Doing so would allow for the device to be capable of adjusting the depth of penetration, granting greater control over the device, as well as obviating the use of cardiac synchronization. (Col. 34, Line 8- Col. 35, Line 18)
Regarding Claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6 above, since operation of the prior art relied on to reject apparatus claims 6 would naturally result in the step of method claim 12 being satisfied.
Regarding claims 7 and 13, Yates in view of Bowers may not explicitly teach the corresponding voltage limit is less than a maximum voltage that is capable of being provided to the instrument.
On the other hand, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), there is a need to prevent unintentional damage from occurring to the electrosurgical device and/or the patient. As per (2), one of ordinary skill in the art would recognize that the corresponding voltage limit can only be selected from the following options: (A) wherein the corresponding voltage limit is below the maximum voltage capable of being provided to the instrument; or (B) wherein the corresponding voltage limit is at/above the maximum voltage capable of As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), setting the corresponding voltage limit at/above the maximum voltage that is capable of being provided to the instrument would increase the risk of the instrument unintentionally receiving an unsafe amount of voltage from the generator. This would pose a great risk of damaging both the patient and device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yates in view of Bowers and to have modified them by having the corresponding voltage limit be less than a maximum voltage capable of being provided to the instrument, as a matter of trying a finite number of predictable solutions, in order to provide for improved safety features and minimize the risk of the instrument and/or patient becoming unintentionally damaged as a result of the instrument receiving an unsafe amount of voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                       



/N.S.B./Examiner, Art Unit 3794